Citation Nr: 0304244	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-20 579A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
herniated nucleus pulposes at L4-5, status post fusion.

2.  Entitlement to an increased rating for residuals of a 
back injury, with a compression fracture at D12-L1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Daley


INTRODUCTION

The veteran had a period of active duty for training from 
July 11, 1963, to December 27, 1963, and a later period of 
active duty for training from August 15, 1965, to August 26, 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in May 1997 and February 
2002 from the Department of Veterans Affairs (VA) Regional 
Office (RO), located in Los Angeles, California.  In 
connection with his appeal the veteran testified at a hearing 
at the RO in December 2000 before one of the undersigned 
Veterans Law Judges and at a hearing at the RO in 
November 2002 before another of the undersigned Veterans Law 
Judges.  Transcripts of those hearings are associated with 
the claims file.  

The issue of entitlement to an increased rating for residuals 
of a back injury with a compression fracture at D12-L1 is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  A herniated nucleus pulposes at L4-5, status post fusion, 
is etiologically related to an injury sustained during a 
period of active duty for training.



CONCLUSION OF LAW

A herniated nucleus pulposes at L4-5, status post fusion, is 
due to an injury incurred during a period of active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's service 
connection claim.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations.

Factual Background

Service medical records show that on August 22, 1965, the 
veteran was involved in a motor vehicle accident and 
thereafter complained of incapacitating back pain.  The 
impression was low back strain versus herniated nucleus 
pulposes without nerve root impingement.  X-rays taken in 
December 1965 showed anterior wedging; the impression at that 
time was a compression fracture at D12- L1.  The veteran was 
discharged as not fit for continued active duty.

Summaries of private treatment from January to May 1966 and 
in August 1966 reflect diagnoses of spondylolisthesis with 
sciatica; sprain and contusion of lumbosacral spine; 
spondylolisthesis of L5-S1; and injury to the left sciatic 
nerve.  

At the time of VA examination in March 1967, the veteran 
continued to complain of low back pain.  The diagnoses were 
spondylolisthesis of the L5 vertebra (stated as 'not found') 
and minimal compression of D12 and L1 shown on X-ray as 
residual to a back injury.

In a decision dated in May 1967, the RO granted service 
connection for residuals of a back injury, minimal 
compression of D12 and L1.

The veteran again complained of low back pain in connection 
with a VA examination conducted in March 1969.  The examiner 
noted that neither compression of D12-L1 nor 
spondylolisthesis was found on X-ray examination.  The 
offered diagnosis was left scoliosis.  

The claims file contains a medical report from an orthopedic 
surgeon associated with the West Coast Spine Institute, dated 
in March 1997.  That report includes note of the veteran's 
history of an in-service back injury, to include injury to 
the L4-5 disc and a diagnosis of a herniated nucleus 
pulposes.  The report also notes the veteran's history of 
falling on a carpet and hitting his lumbosacral spine several 
years earlier.  A magnetic resonance imaging scan showed a 
disc bulge, after which the veteran underwent lumbar surgery.  
In the March 1997 statement, the orthopedic surgeon, R. 
Pashman, M.D., opined that there was a definite correlation 
between the veteran's lumbar surgery and the 1965 military 
injury, specifically stating that the veteran was diagnosed 
with a disc herniation while in the service.  

In connection with his personal hearings in December 2000 and 
November 2002, the veteran provided a history of continuous 
low back symptoms since the time of his in-service accident.  
During those hearings, as well as in connection with post-
service medical treatment, the veteran has complained of pain 
with motion of his back, to include involvement of the 
extremities, particularly with activities such as prolonged 
standing, bending and sitting.

In November 2001, the veteran appeared for examination by a 
board-certified orthopedic surgeon.  The examination report 
sets out findings relevant to the nature, frequency and 
severity of symptoms of spinal disability, to include the 
veteran's account of constant low back pain and lower 
extremity involvement.  The diagnoses were lumbosacral 
strain, post laminectomy and L4-5 anterior fusion with cages.

In a statement dated in November 2002, A. Kochan, M.D., 
board-certified in physical medicine and rehabilitation, 
reported treatment of the veteran since May 2002 for ongoing 
low back problems.  Dr. Kochan noted the veteran's history of 
an in-service injury to the low back, diagnosed as a 
compression fracture of T12.  Dr. Kochan indicated that 
current testing actually showed that the fracture had been at 
T10 and that such finding was significant as an indication of 
the level of force exerted on the spine at the time of the 
original impact.  Dr. Kochan also noted the veteran's 
continuous history of back pain since that time.  Dr. Kochan 
then stated: 

When there is a severe injury to the 
spine, which in this case is supported by 
the finding of a compression fracture of 
one of the thoracic vertebrae, initial x-
rays will show the acute bone injury but 
not the soft tissue or disk injury.  
However followup x-rays only a few months 
later frequently show developing 
degenerative disk disease and narrowing 
of one or more of the intervertebral disc 
spaces elsewhere along the spine 
including in the lumbar area.  This can 
progress in severity rapidly to cause a 
lot of further problems.

Dr. Kochan concluded that he believed such was what had 
happened in the veteran's case and that the veteran's current 
low back pain was a, "direct manifestation of the 'in 
service' industrial injury."

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The term "active military, naval, or air service" includes 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In this case, the record clearly shows that the veteran 
incurred an injury of the lumbar area of his spine while on 
active duty for training.  Moreover, in addition to noting 
the presence of a compression fracture at the dorsal-lumbar 
area, service medical records suggest the presence of a 
herniated nucleus pulposes.  The Board further notes that 
post-service records of medical treatment, as well as the 
veteran's own statements, are consistent for note of 
continuing problems with the entire low back area, to include 
complaints of symptoms such as pain and numbness in the lower 
extremities.  Significantly, medical evidence dated in 1966 
already notes the presence of sciatic involvement.  Such 
finding is prior to the post-service injury incurred when the 
veteran fell on his spine.  Although later X-ray testing 
conducted during the 1960s was cited to refute the presence 
of L5 vertebral involvement, post-service VA examination 
reports during that period also cite to X-rays as showing no 
evidence of a compression at D12-L1.  As noted by Dr. Kochan, 
disc problems are not always apparent on X-rays taken 
proximate to the initial injury.  Later X-rays and alternate 
diagnostic test mechanisms such as magnetic resonance 
imagining scans do, in fact, show both disc involvement and a 
compression fracture.

The Board further notes that the record contains two 
competent medical opinions relating the veteran's current 
spinal problems, to include his L4-5 disc impairment, to his 
in-service injury.  One opinion is from Dr. Pashman, an 
orthopedic surgeon.  Dr. Pashman, although not having had the 
benefit of reviewing the veteran's entire claims file, 
recites to facts surrounding the veteran's initial in-service 
injury that are consistent with and supported by the actual 
service medical records and the veteran's own report of 
symptoms.  Dr. Pashman includes reference to the fact that 
service personnel considered the presence of a herniated 
nucleus pulposes.  Dr. Pashman considered the veteran's post-
service fall, but nevertheless concluded that the veteran's 
L4-5 disc problem is related to the in-service injury.

Dr. Kochan also cites to facts in the veteran's medical 
history that are accurate and consistent with available in-
service and post-service medical evidence.  Moreover, Dr. 
Kochan offered a medical opinion as to the typical findings 
seen over time after incurrence of a severe spinal injury.  
Dr. Kochan's statement is consistent with the findings seen 
in the veteran's case.  Specifically, despite in-service 
consideration of a herniated nucleus pulposes, X-rays at that 
time were interpreted to reveal only a compression fracture.  
Medical evidence within the next few years did, however, cite 
to disc involvement.  Finally, like Dr. Pashman, Dr. Kochan 
concluded that the veteran's herniated nucleus pulposes at 
L4-5 was caused by the in-service injury.

In sum, both Dr. Kochan and Dr. Pashan referenced treatment 
of the veteran for both his compression fracture and his 
lumbar disc disease, cited to accurate findings and events in 
the veteran's history, and then opined that the veteran's 
current lumbar disc problems are related to his in-service 
injury.  There is no competent evidence refuting the 
existence of a causal relationship between the veteran's L4-5 
disc involvement and his in-service injury to the spine.  
Accordingly, service connection is warranted for this 
disability.


ORDER

Service connection for residuals of a herniated nucleus 
pulposes at L4-5, status post fusion, is granted.


REMAND

In light of the foregoing decision granting service 
connection for additional back disability, the veteran's 
claim for an increased evaluation for back disability must be 
readjudicated by the RO with consideration of the impairment 
associated with the residuals of a herniated nucleus pulposes 
at L4-5, status post fusion  

The Board further notes that effective September 23, 2002, 
the regulation governing the evaluation of intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
revised.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
The revised diagnostic code now provides for the evaluation 
of intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  Insofar as the service 
connection grant herein pertains to disc involvement, 
Diagnostic Code 5293 is applicable to the veteran's spinal 
disability and must be considered by the RO in determining 
the appropriate percentage ratings to be assigned.  

The Board is also of the opinion that further development is 
required to ensure that all pertinent treatment records are 
obtained and to afford the veteran a current VA examination.  

For the above reasons, the appeal is REMANDED to the RO for 
the following:

1.  The RO should  request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertaining to the status of his service-
connected back disability during the 
period of this claim.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of any indicated 
records.

2.  Thereafter, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and severity of all 
current manifestations of the service-
connected back disability.  The claims 
file must be sent to the examiner for 
review and consideration of such should 
be reflected in the completed examination 
report.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected back disability.  
Any indicated studies, including an 
X-ray study and range of motion 
testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is vertebral 
deformity, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency, severity and 
duration of any attacks of sciatic 
neuropathy.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

3.  Then, the RO should undertake any 
other additionally indicated development 
and readjudicate the claim of entitlement 
to an increased evaluation for service-
connected back disability.  The RO should 
consider both the former and current 
criteria for evaluating intervertebral 
disc syndrome.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he should be provided a 
supplemental statement of the case which 
reflects consideration of all potentially 
applicable laws and regulations, as well 
as the evidence considered.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	John E. Ormond, Jr.	Stephen L. Wilkins
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



_______________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



